
	
		II
		Calendar No. 43
		112th CONGRESS
		1st Session
		S. 953
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2011
			Mr. McConnell (for
			 himself, Ms. Murkowski,
			 Mr. Coats, Mr.
			 Corker, Mr. Wicker,
			 Mr. Alexander, Mr. Barrasso, Mr.
			 Blunt, Mr. Paul,
			 Mr. Enzi, Mr.
			 Roberts, Mr. Heller,
			 Mr. Isakson, Mr. Moran, Mr.
			 Boozman, Ms. Ayotte, and
			 Mr. Johanns) introduced the following
			 bill; which was read the first time
		
		
			May 12, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To authorize the conduct of certain lease sales in the
		  outer Continental Shelf, to amend the Outer Continental Shelf Lands Act to
		  modify the requirements for exploration, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Offshore Production and Safety Act of
			 2011.
		2.Oil spill
			 response and containment
			(a)Response
			 plansThe Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by inserting after section
			 9 the following:
				
					10.Exploration plans
						(a)In generalNotwithstanding any other provision of this
				Act, in the case of each exploration plan submitted after the date of enactment
				of this Act, the Secretary shall require the incorporation into the exploration
				plan of a third-party reviewed response plan that describes the means and
				timeline for containment and termination of an ongoing discharge of oil (other
				than a de minimis discharge, as determined by the Secretary) at the depth at
				which the exploration, development, or production authorized under the
				exploration plan is to take place.
						(b)Technological feasibilityBefore determining whether to approve a new
				exploration plan under subsection (a), the Secretary shall certify the
				technological feasibility of methods proposed to be used under a response plan
				described in that paragraph, as demonstrated by the potential lessee through
				simulation, demonstration, or other
				means.
						.
			(b)Public/private task force on oil spill
			 response and mitigation
				(1)In generalThe Secretary of Energy, acting through the
			 Office of Science of the Department of Energy, shall use available funds in the
			 Ultra-Deepwater and Unconventional Natural Gas and Other Petroleum Research
			 Fund established under section 999H of the Energy Policy Act of 2005 (42 U.S.C.
			 16378), and such other funds as are necessary, to conduct a study, in
			 collaboration with the Office of Fossil Energy of the Department, on means of
			 improving prevention methodologies and technological responses to oil spills
			 and mitigating the effects of oil spills on natural habitat.
				(2)Task ForceAs part of the study required under this
			 subsection, the Secretary shall convene a task force composed of
			 representatives of the private sector, institutions of higher education, and
			 the National Academy of Sciences—
					(A)to assess the prevention methodologies and
			 technological response to the blowout and explosion of the mobile offshore
			 drilling unit Deepwater Horizon that occurred on April 20, 2010, and resulting
			 hydrocarbon releases into the environment;
					(B)to assess the adequacy of existing
			 technologies for prevention and responses to deep water oil spills; and
					(C)to recommend means of improving prevention
			 methodologies and technological responses to future oil spills (including
			 drilling relief wells) and mitigating the effects of the oil spills on natural
			 habitat.
					(3)ReportNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to Congress, the President,
			 the Secretary of Homeland Security, the Administrator of the Environmental
			 Protection Agency, the Secretary of the Interior, and the Secretary of Defense
			 a report that describes the results of the study conducted under this
			 subsection, including a recommended standard for technological best practices
			 for prevention of and responses to oil spills, practice drills for emergency
			 responses, and any other recommendations.
				(c)Study on Federal response to oil
			 spills
				(1)In generalThe Comptroller General of the United
			 States shall conduct a study of existing capabilities and legal authorities of
			 the Federal Government to prevent and respond to oil spills.
				(2)Deepwater Horizon incidentAs part of the study required under this
			 subsection, the Comptroller General of the United States shall assess the
			 extent to which the capabilities and authorities described in paragraph (1)
			 have been fully used in the response to the blowout and explosion of the mobile
			 offshore drilling unit Deepwater Horizon that occurred on April 20, 2010, and
			 resulting hydrocarbon releases into the environment.
				(3)ReportNot later than 180 days after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that describes the results of the study conducted
			 under this subsection, including any recommendations.
				3.Conduct of
			 certain proposed oil and gas lease sales
			(a)DefinitionsIn this section:
				(1)Environment
			 impact statement for the 2007–2012 5-year OCS PlanThe term
			 Environmental Impact Statement for the 2007-2012 5-Year OCS Plan
			 means the Final Environmental Impact Statement for the Outer Continental Shelf
			 Oil and Gas Leasing Program: 2007-2012 prepared by the Secretary and dated
			 April 2007.
				(2)Multi-sale
			 environmental impact statementThe term Multi-Sale
			 Environmental Impact Statement means the Environmental Impact Statement
			 for Proposed OCS Oil and Gas Lease Sales 193, 204, 205, 206, 207, 208, 209,
			 210, 212, 215, and 218, 213, 216, and 222 prepared by the Secretary and dated
			 September 2008.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(b)Requirement to
			 conduct certain proposed oil and gas lease sales
				(1)In
			 generalIn accordance with section 8 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1337), the Secretary shall conduct—
					(A)as soon as
			 practicable, but not later than 120 days, after the date of enactment of this
			 Act, offshore oil and gas lease sale 216;
					(B)as soon as
			 practicable, but not later than 240 days, after the date of enactment of this
			 Act, offshore oil and gas lease sale 218;
					(C)as soon as
			 practicable, but not later than 1 year, after the date of enactment of this
			 Act, offshore oil and gas lease sale 220;
					(D)as soon as
			 practicable after the date of enactment of this Act, but not later than June 1,
			 2012, offshore oil and gas lease sale 222;
					(E)not later than
			 September 1, 2012, offshore oil and gas lease sale 209; and
					(F)not later than
			 December 31, 2012, offshore oil and gas lease sale 212.
					(2)Prohibition on
			 conflicts with military operationsThe Secretary shall not make
			 any tract available for leasing under paragraph (1)(C) if the President, acting
			 through the Secretary of Defense, determines that drilling activity on the
			 tract would create an unreasonable conflict with military operations.
				(3)Environmental
			 reviewFor the purposes of lease sale 193 and each of the lease
			 sales authorized under subparagraphs (A), (B), (D), (E), and (F) of paragraph
			 (1), the Environmental Impact Statement for the 2007–2012 5-Year OCS Plan and
			 the Multi-Sale Environmental Impact Statement shall be considered to satisfy
			 the requirements of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.).
				4.Approval or
			 denial of drilling permits
			(a)AmendmentSection 11 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1340) is amended by striking subsection (d) and inserting
			 the following:
				
					(d)Drilling
				Permits
						(1)In
				generalThe Secretary shall, by regulation, require that any
				lessee operating under an approved exploration plan obtain a permit—
							(A)before the lessee
				drills a well in accordance with the plan; and
							(B)before the lessee
				significantly modifies the well design originally approved by the
				Secretary.
							(2)Safety review
				requiredThe Secretary shall not issue a permit under paragraph
				(1) until the date on which the Secretary determines that the proposed drilling
				operations meet all—
							(A)critical safety
				system requirements (including requirements relating to blowout prevention);
				and
							(B)oil spill response
				and containment requirements.
							(3)Approval or
				denial of permit
							(A)In
				generalSubject to
				subparagraph (B), not later than 30 days after the date on which the Secretary
				receives an application for a permit under paragraph (1), the Secretary shall
				approve or deny the application.
							(B)Extensions
								(i)In
				generalThe Secretary may
				extend the deadline under subparagraph (A) by an additional 15 days on not more
				than 2 occasions, if the Secretary provides to the applicant prior written
				notice of the delay in accordance with clause (ii).
								(ii)Notice
				requirementsThe written
				notice required under clause (i) shall—
									(I)be in the form of a letter from the
				Secretary or a designee of the Secretary; and
									(II)include the names and titles of the persons
				processing the application, the specific reasons for the delay, and the date on
				which a final decision on the application is expected.
									(C)DenialIf
				the Secretary denies an application under subparagraph (A), the Secretary shall
				provide the applicant—
								(i)written notice
				that includes—
									(I)a clear and
				comprehensive description of the reasons for denying the application;
				and
									(II)detailed
				information concerning any deficiencies in the application; and
									(ii)an
				opportunity—
									(I)to address the
				reasons identified under clause (i)(I); and
									(II)to remedy the
				deficiencies identified under clause (i)(II).
									(D)Failure to
				approve or deny applicationIf the Secretary has not approved or
				denied the application by the date that is 60 days after the date on which the
				application was received by the Secretary, the application shall be considered
				to be
				approved.
							.
			(b)Deadline for
			 certain permit applications under existing leases
				(1)Definition of
			 covered applicationIn this
			 subsection, the term covered application means an application
			 for a permit to drill under an oil and gas lease under the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.) in effect on the date of enactment of
			 this Act, that—
					(A)represents a resubmission of an approved
			 permit to drill (including an application for a permit to sidetrack) that was
			 approved by the Secretary before May 27, 2010; and
					(B)is received by the
			 Secretary after October 12, 2010, and before the end of the 30-day period
			 beginning on the date of enactment of this Act.
					(2)In
			 generalNotwithstanding the amendment made by subsection (a), a
			 lease under which a covered application is submitted to the Secretary of the
			 Interior shall be considered to be in directed suspension during the period
			 beginning May 27, 2010, and ending on the date on which the Secretary issues a
			 final decision on the application, if the Secretary does not issue a final
			 decision on the application—
					(A)before the end of
			 the 30-day period beginning on the date of enactment of this Act, in the case
			 of a covered application submitted before the date of enactment of this Act;
			 or
					(B)before the end of the 30-day period
			 beginning on the date on which the application is received by the Secretary, in
			 the case of a covered application submitted on or after the date of enactment
			 of this Act.
					5.Extension of
			 certain outer Continental Shelf leases
			(a)Definition of
			 Covered LeaseIn this section, the term covered
			 lease means each oil and gas lease for the Gulf of Mexico outer
			 Continental Shelf region issued under section 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337) that—
				(1)(A)was not producing as of
			 April 30, 2010; or
					(B)was suspended from operations, permit
			 processing, or consideration, in accordance with the moratorium set forth in
			 the Minerals Management Service Notice to Lessees and Operators No. 2010–N04,
			 dated May 30, 2010, or the decision memorandum of the Secretary of the Interior
			 entitled Decision memorandum regarding the suspension of certain
			 offshore permitting and drilling activities on the Outer Continental
			 Shelf and dated July 12, 2010; and
					(2)by the terms of the lease, would expire on
			 or before December 31, 2011.
				(b)Extension of
			 covered leasesThe Secretary of the Interior shall extend the
			 term of a covered lease by 1 year.
			(c)Effect on
			 suspensions of operations or productionThe extension of covered
			 leases under this section is in addition to any suspension of operations or
			 suspension of production granted by the Minerals Management Service or Bureau
			 of Ocean Energy Management, Regulation and Enforcement after May 1,
			 2010.
			6.Judicial review
			 of agency actions relating to outer continental shelf activities in the gulf of
			 mexico
			(a)DefinitionsIn this section:
				(1)Covered civil
			 actionThe term
			 covered civil action means a civil action containing a claim
			 under section 702 of title 5, United States Code, regarding agency
			 action (as the term is used in that section) affecting a covered energy
			 project.
				(2)Covered energy
			 project
					(A)In
			 generalThe term
			 covered energy project mean the leasing of Federal land of the
			 outer Continental Shelf (including submerged land) for the exploration,
			 development, production, processing, or transmission of oil, natural gas, wind,
			 or any other source of energy in the Gulf of Mexico, including any action under
			 such a lease.
					(B)ExclusionsThe term covered energy
			 project does not include any disputes between the parties to a lease
			 regarding the obligations under a lease described in subparagraph (A),
			 including regarding any alleged breach of the lease.
					(b)Exclusive venue
			 for certain civil actions relating to covered energy projects in the Gulf of
			 MexicoVenue for any covered
			 civil action shall be in the United States Court of Appeals for the Fifth
			 Circuit, unless there is no proper venue in any court within the United States
			 Court of Appeals for the Fifth Circuit.
			(c)Time limitation
			 on filingA covered civil
			 action shall be barred unless the covered civil action is filed not later than
			 the end of the 60-day period beginning on the date of the final Federal agency
			 action to which the covered civil action relates.
			(d)Expedition in
			 hearing and determining the actionThe court shall endeavor to hear and
			 determine any covered civil action as expeditiously as possible.
			(e)Standard of
			 reviewIn any judicial review
			 of a covered civil action—
				(1)administrative findings and conclusions
			 relating to the challenged Federal action or decision shall be presumed to be
			 correct; and
				(2)the presumption under paragraph (1) may be
			 rebutted only by the preponderance of the evidence contained in the
			 administrative record.
				(f)Limitation on
			 prospective reliefIn a
			 covered civil action, the court shall not grant or approve any prospective
			 relief unless the court finds that the relief—
				(1)is narrowly drawn;
				(2)extends no further than necessary to
			 correct the violation of a legal requirement; and
				(3)is the least intrusive means necessary to
			 correct that violation.
				(g)Limitation on
			 attorneys’ fees
				(1)In
			 generalSections 504 of title
			 5, United States Code, and 2412 of title 28, United States Code, shall not
			 apply to a covered civil action.
				(2)ProhibitionNo party to a covered civil action shall
			 receive payment from the Federal Government for attorneys’ fees, expenses, or
			 other court costs.
				
	
		May 12, 2011
		Read the second time and placed on the
		  calendar
	
